DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-28) in the reply filed on 10/17/2022 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as all nonelected claims have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2015/0318262) in view of Lin et al. (US 2011/0068468).
With regard to claim 9, Gu teaches, in Figs. 11A-13, a method comprising: providing a first carrier (1100); forming a conductive layer (1104) over the first carrier; forming a plurality of metal bond pads (1106, 1110) over the conductive layer; forming a passivation layer (1107) over the conductive layer, the passivation layer surrounding the plurality of metal bond pads; electrically coupling a plurality of electrode pads (1122) formed on an active surface of a semiconductor chip (1120 and optionally 1126) with the plurality of metal bond pads; forming a molding compound (1140 and optionally 1126) over the first carrier and the plurality of metal bond pads; removing the first carrier (Figure 11C, step 11). 
Gu does not explicitly teach forming a redistribution layer over the plurality of metal bond pads and a surface of the semiconductor chip opposite the active surface, the redistribution layer being electrically coupled to the plurality of metal bond pads.
Lin teaches, in Fig 5, forming a redistribution layer (340) over the plurality of metal bond pads (314) and a surface of the semiconductor chip opposite the active surface, the redistribution layer being electrically coupled to the plurality of metal bond pads (through 330), so that, “By combining one or more semiconductor packages over a single substrate … electronic devices can be manufactured using cheaper components and shorter manufacturing process,” ([0037]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gu with the RDL of Lin to allow for combining multiple semiconductor packages over a single substrate to reduce cost.
With regard to claim 10, Gu teaches, in Figs. 11A-13, that the molding compound encapsulates the semiconductor chip, wherein a first surface of the molding compound proximal the first carrier is coplanar with a first surface of the semiconductor chip (here taking 1126 as part of the semiconductor chip meets the limitation at the interface of 1107 and 1140; taking 1126 as part of the molding compound meets the limitation at the interface of 1120 and 1126).
With regard to claim 11, Gu teaches, in Figs. 11A-13, physically connecting the plurality of electrode pads formed on the active surface of the semiconductor chip with the plurality of metal bond pads ([0105]).
With regard to claim 12, Gu teaches, in Figs. 11A-13, grinding the molding compound so that a second surface of the molding compound distal the first carrier is coplanar with a second surface of the semiconductor chip (Fig. 12).
With regard to claim 13, Gu teaches, in Figs. 11A-13, that the molding compound comprises an underfill material (1126).
With regard to claim 14, Gu teaches, in Figs. 11A-13, mounting a second carrier (1150) to a second surface of the molding compound, the semiconductor chip being between the first surface of the molding compound and the second surface of the molding compound.
With regard to claim 15, Gu teaches, in Figs. 11A-13, forming an electrical connector (1144) electrically coupled to the plurality of electrode pads through the plurality of metal bond pads, wherein the molding compound is formed encapsulating the electrical connector.
With regard to claim 16, Gu teaches, in Figs. 11A-13, a method comprising: forming a conductive layer (1104); forming a plurality of metal bond pads (1106, 1110) over the conductive layer, wherein surfaces of the metal bond pads opposite the conductive layer are coplanar with one another ([0136], here using a damascene process on the top layer to form bond pads); forming a passivation layer (1107) over the conductive layer, the passivation layer surrounding the plurality of metal bond pads; attaching a first semiconductor chip (1120) and a second semiconductor chip (1130) to the plurality of metal bond pads, wherein a first plurality of electrode pads (1122) formed on an active surface of the first semiconductor chip are electrically coupled to the plurality of metal bond pads; forming an electrical connector (1144) electrically coupled to the plurality of metal bond pads; forming a molding compound (1140) over the passivation layer and the plurality of metal bond pads, the molding compound encapsulating the first semiconductor chip, the second semiconductor chip, and the electrical connector. 
Gu does not explicitly teach forming a redistribution layer over the plurality of metal bond pads and a surface of the first semiconductor chip opposite the active surface, the redistribution layer being electrically coupled to the plurality of metal bond pads through the electrical connector.
Lin teaches, in Fig 5, forming a redistribution layer (340) over the plurality of metal bond pads (314) and a surface of the semiconductor chip opposite the active surface, the redistribution layer being electrically coupled to the plurality of metal bond pads through the electrical connector, so that, “By combining one or more semiconductor packages over a single substrate … electronic devices can be manufactured using cheaper components and shorter manufacturing process,” ([0037]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gu with the RDL of Lin to allow for combining multiple semiconductor packages over a single substrate to reduce cost.
With regard to claim 17, Gu teaches, in Figs. 11A-13, forming a second electrical connector (instance of 1144 on the right in the figures) electrically coupled to a second plurality of electrode pads of the second semiconductor chip, wherein the molding compound is formed encapsulating the first semiconductor chip, the electrical connector, the second semiconductor chip, and the second electrical connector.
With regard to claim 18, Gu teaches, in Figs. 11A-13, forming a dielectric layer (1102/1105) over a first carrier, wherein the metal bond pads and the passivation layer are formed over the dielectric layer.
With regard to claim 19, Gu teaches, in Figs. 11A-13, forming the conductive layer in the dielectric layer ([0101]), the conductive layer having surfaces coplanar with each other (due to using a damascene process), the conductive layer being electrically coupled to the metal bond pads.
With regard to claim 20, Gu teaches, in Figs. 11A-13, removing the first carrier (Fig. 11C, step 11); and forming a plurality of solder balls (1195-1198) over the conductive layer, the plurality of solder balls being electrically coupled to the conductive layer.
With regard to claim 21, Gu teaches, in Figs. 11A-13, that a method comprising: forming a plurality of bond pads (1106, 1110) over a carrier (1100); electrically coupling a first semiconductor chip (1120) to the plurality of bond pads, wherein the first semiconductor chip has an active surface (lower surface in the figures) and a plurality of electrode pads (1122) formed on the active surface, and wherein the plurality of electrode pads are electrically coupled to the plurality of bond pads ([0105]): forming a molding compound (1140) over the first semiconductor chip and the plurality of bond pads; wherein the molding compound has a surface coplanar with top surfaces of the plurality of bond pads ([0136], here using a damascene process on the top layer to form bond pads); removing the carrier (Fig. 11C, step 11). 
Gu does not explicitly teach forming a redistribution layer on the molding compound electrically coupled to the plurality of bond pads.
Lin teaches, in Fig 5, forming a redistribution layer (340) on the molding compound (336) electrically coupled to the plurality of bond pads (314, through 330), so that, “By combining one or more semiconductor packages over a single substrate … electronic devices can be manufactured using cheaper components and shorter manufacturing process,” ([0037]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gu with the RDL of Lin to allow for combining multiple semiconductor packages over a single substrate to reduce cost.
With regard to claim 22, Gu teaches, in Figs. 11A-13, forming a conductive layer (1104) and a dielectric layer (1102, 1105) surrounding the conductive layer over the carrier, wherein the plurality of bond pads are formed over the conductive layer and the dielectric layer.
With regard to claim 23, Gu teaches, in Figs. 11A-13, forming a dielectric layer (1107) surrounding the plurality of bond pads.
With regard to claim 24, Gu teaches, in Figs. 11A-13, that forming the molding compound comprises using an underfill material (1126).
With regard to claim 25, Gu teaches, in Figs. 11A-13, electrically coupling a second semiconductor chip (1130) to the plurality of bond pads, wherein the second semiconductor chip are electrically coupled to the plurality of bond pads, and wherein the molding compound encapsulates the second semiconductor chip.
With regard to claim 26, Lin teaches, in Fig 5, forming one or more vias (330) connecting one or more of the plurality of bond pads to the redistribution layer.
With regard to claim 27, Lin teaches, in Fig 5, that the redistribution layer is formed on a surface (upper surface in the figure) of the first semiconductor chip opposite the active surface (lower surface in the figure).
With regard to claim 28, Gu teaches, in Figs. 11A-13, forming a plurality of solder balls electrically coupled to the plurality of bond pads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829